Title: From James Madison to Richard Rush, 24 September 1816
From: Madison, James
To: Rush, Richard


        
          
            Dear Sir
            Montpellier Sepr. 24. 1816
          
          You will observe in one of the inclosed letters several legal points stated by Commodore Patterson relating a distribution of property taken in the Fort on Apalachecola. Will you be so good as to examine them, and communicate the result? The report of the Land Commander has not yet come to hand but will probably not be delayed. It may throw light on some of the facts.
          In consequence of your opinion expressed in the papers communicated by Mr. Dagget, they are sent to the files of the Dept. of State.
          I have recd. your cordial letter alluding to your trip to Virginia, and the portion of it which Montpell[i]er had. We can not better express the satisfaction it afforded us than by hoping that it may be repeated, under circumstances which will double and prolong it. Accept for Mr[s]. Rush & yourself the best regards, in which Mrs. M sincerly joins.
          
            James Madison
          
        
        
        
          I send a parcel of the latest foreign Gazettes. After perusing them at your leisure & using any part of them, please to have them handed to Mr. G. Dept. State.
        
      